— Order, Supreme Court, New York County (Edward Greenfield, J.), entered February 28, 1991, which, insofar as appealed from, imposed sanctions on plaintiff and his attorneys pursuant to 22 NYCRR part 130, unanimously affirmed, without costs.
Plaintiff, a former partner in defendant law firm who seeks an accounting and dissolution, signed a partnership agreement with a broad arbitration clause, but argued that the dispute is not arbitrable because the partnership had been abrogated. The IAS court, citing Matter of Cassone (63 NY2d 756), held that the dispute was arbitrable "[w]ithout question,” [152 Misc 2d 812, 814] and awarded attorneys’ fees of $1,500 to be paid by plaintiff and a sanction of $1,000 to be paid by plaintiff’s attorneys. The imposition of these sanctions was not an abuse of discretion. Plaintiff and his attorneys were fully aware of the presence of the arbitration clause and its ramifications, such that the LAS court could conclude that their conduct was designed to delay or prolong resolution of the *679dispute (22 NYCRR 130-1.1 [c] [2]; Matter of Minister of Refm. Prot. Dutch Church v 198 Broadway, 76 NY2d 411). Concur— Rosenberger, J. P., Wallach, Kassal and Rubin, JJ. [See, 152 Misc 2d 812.]